NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                         File Name: 06a0043n.06
                         Filed: January 17, 2006

                                       No. 05-3058

                        UNITED STATES COURT OF APPEALS
                             FOR THE SIXTH CIRCUIT


PAULETTA L. LAVENDER; CHERISE                 )
LAVENDER and CASSANDRA                        )
LAVENDER, by Next Friend, Pauletta            )
Lavender,                                     )
                                              )
       Plaintiffs-Appellants,                 )
                                              )
v.                                            )   ON APPEAL FROM THE UNITED
                                              )   STATES DISTRICT COURT FOR THE
CITY OF BLUE ASH et al.,                      )   SOUTHERN DISTRICT OF OHIO
                                              )
       Defendants-Appellees.                  )




       Before: DAUGHTREY, GILMAN, and SUTTON, Circuit Judges.


       PER CURIAM. Plaintiff Pauletta Lavender brought this § 1983 action on behalf of

herself and her two daughters, charging the defendants, two municipalities and various

local police officers with violating their rights under the Fourth and Fourteenth Amendments

for false arrest and under state law for intentional infliction of emotional distress. She

appeals the district court’s order granting summary judgment to the defendants.


       The incident that gave rise to the litigation occurred when a patrol officer from Blue

Ash, Ohio, spotted a vehicle that appeared to meet the description from an all-points-

bulletin radioed about 45 minutes earlier of a getaway car that was involved in an armed
No. 05-3058
Lavender v. City of Blue Ash

bank robbery in Norwood, Ohio. The officer recalled that the car was described as a

“boxy,” “older police cruiser type vehicle, color white” with an unusual “driver’s side

spotlight” common to police cars and that it contained two occupants. Calling for back-up,

he followed and then stopped the car, which was being driven by Pauletta Lavender and

in which her two daughters were passengers. Officers who converged on the suspicious

vehicle ordered Lavender out of her car at gunpoint and handcuffed her while they called

for further information about the suspect in the bank robbery.


       The officers then determined that the actual robber was a white male in his 30s,

while Lavender was female and African-American but, significantly, the police had no

description of the getaway car’s driver, either as to race or gender. As it turned out,

Lavender had no connection with the robbery or the robber. Undoubtedly, her unexpected

encounter with the Blue Ash police officers was upsetting to her and to her two children,

aged 10 and 16, but the video-tape of the incident, taken by a camera in the patrol car,

established that the entire encounter lasted 20 minutes, that Pauletta Lavender was out of

her car for a total of eight minutes, and that she was hand-cuffed for only four minutes of

that time, while officers searched the inside of the car and its trunk to make sure that the

robber was not in the car.


       The district court held that there was no constitutional violation because the initial

stop, viewed in light of all the circumstances, was supported by the reasonable suspicion

required by Terry v. Ohio, 392 U.S. 1 (1968), and because the officers who detained the


                                            -2-
No. 05-3058
Lavender v. City of Blue Ash

plaintiff had a reasonable belief that an armed robber might have been in the car, thereby

justifying both the level of force used by the officers to secure the scene and the

thoroughness of their search. In its analysis underlying the grant of summary judgment to

the defendants, the district court relied heavily on our decision in Houston v. Clark County

Sheriff Deputy John Does 1-5, 174 F.3d 809 (6th Cir. 1999), in which we held in a § 1983

action similar to this one that an officer’s stop of the wrong car under circumstances

reflecting an honest mistake based upon reasonable suspicion did not constitute a Fourth

Amendment violation. The court also held that there was no evidence to support the

plaintiff’s claim that officers stopped her car solely because of her race, thereby violating

her right to equal protection under the Fourteenth Amendment.


       Alternatively, the district court also found that even if the plaintiff could have made

out a constitutional violation, the individual officers would be entitled to qualified immunity

because the plaintiff had failed to demonstrate that, under the circumstances, they had

acted in an objectively unreasonable fashion. In addition, the court held that the plaintiff

had failed to establish a § 1983 claim against the municipal defendants or the officers in

their official capacities.


       Having studied the record on appeal and the briefs of the parties, we are not

persuaded that the district court erred in granting summary judgment to all defendants.

Because the reasons for the order have been fully articulated by the district court, the

issuance of a detailed opinion by this court would be duplicative and would serve no useful


                                             -3-
No. 05-3058
Lavender v. City of Blue Ash

purpose. Accordingly, we AFFIRM the judgment of the district court upon the reasoning

set out by that court in its opinion and order dated November 22, 2004.




                                          -4-